Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2016-004
Release Date: 10/14/2016
CC:INTL:MARollinson
POSTU-103801-16
UILC:

6103.11-00, 6105.00-00

date:

June 17, 2016

to:

from:

subject:

John M. Dalrymple
Deputy Commissioner for Services and Enforcement
Marjorie A. Rollinson
Associate Chief Counsel
(International)

OECD COMMON TRANSMISSION SYSTEM (CTS) -RESPONSIBILTY FOR DATA TRANSMITTED
UNDER SECTION 6103 AND 6105, AND TAX TREATIES
The Commissioner requested written advice regarding the issue of when legal
responsibilities to protect tax return information arise in the context of electronic data
transmission through the Common Transmission System (CTS). The CTS is a “global”
transmission system being developed under the Organization for Economic Cooperation
and Development (OECD) Forum on Tax Administration (FTA).1 The purpose of the
CTS will be to facilitate the automatic exchange of financial account information,
“country-by-country” reporting,2 and other exchanges of information between tax
administrations. This advice addresses data transmitted via the CTS to the IRS from

1

The FTA is a forum on tax administration for Commissioners from 46 OECD and non-OECD countries, including
every member of the G20. Some of the primary purposes of the FTA are to create a forum through which
Commissioners can identify, discuss and influence relevant global trends and develop new ideas to enhance tax
administration around the world.
2
The OECD’s Base Erosion and Profit Shifting (BEPS) Project, Action Plan 13, includes a requirement that
multinational enterprises (MNEs) report to their tax administration their business activities using an agreed-upon
template on a country-by-country basis. The country-by-country report will contain certain information relating to
the global allocation of the MNE group’s income and taxes paid, together with certain indicators of the location of
economic activity within the MNE group. It is anticipated that tax administrations will then exchange this
information with each other as appropriate.

POSTU-103801-16

2

foreign tax administrations (inbound transmissions) and data sent by the IRS to foreign
tax administrations (outbound transmissions).3
As a preliminary matter, it is noted that the factual description of the CTS contained in
this advice, including with regard to the scope, legal framework, and key technical
are based
features of the CTS,
on information and representations provided by the OECD. Since the CTS project is
still ongoing, Counsel is not able to confirm that the transmission system will, in fact, be
constructed as described by the OECD, although all indications currently are that it will
be. Further, this advice does not purport to make any legal conclusions on the
adequacy for, or satisfaction of, any other pertinent requirements or rules such as, but
not limited to, requirements similar to those under FISMA or NIST, or other
requirements determined to be necessary in order for the IRS to use the CTS.
This written advice was prepared in conjunction with the Office of Associate Chief
Counsel (Procedure and Administration), and coordinated with the Office of the
Associate Chief Counsel (General Legal Services) and key stakeholders in Large
Business and International (LB&I).
I.

EXECUTIVE SUMMARY

In light of recent global developments in the areas of transparency and exchange of
information, and recognizing that automatic exchanges of information between tax
administrations will likely increase over the coming years, the OECD is developing a
common system for transmissions of data between governments. The projected
increase in the number of automatic exchanges of information is due, in large part, to
the OECD’s “Standard for Automatic Exchange of Financial Account Information in Tax
Matters” (a/k/a, “Common Reporting Standard” or “CRS”), which provides for automatic
exchanges of financial account information, and the output of Action Plan 13 of the
OECD’s Base Erosion and Profit Shifting (BEPS) Project, which calls for automatic
exchanges of “country-by-country” reports. The development of a common solution for
the transmission of data in the form of the CTS was viewed by the OECD as well as
member jurisdictions of the FTA as an efficient and economically beneficial way to
accommodate the global needs in the area of automatic exchange of information.
We have been asked to opine on the moment during the exchange of information via
the CTS when information becomes protected under the various sources of statutory
and tax convention protection from disclosure.
Returns, return information, and tax convention information are categories of
information related to taxes that are generally protected from disclosure under Internal
3

It is our understanding that if the IRS adopts the CTS, IDES may continue to be used for exchange of information
with third parties; for example, to permit direct reporting non-financial foreign entities to provide financial account
information directly to the IRS.

POSTU-103801-16

3

Revenue Code sections 6103 and 6105. Data transmitted via the CTS will fall within
one or more of these categories. In addition, the language of the United States’ bilateral
and multilateral tax conventions, tax information exchange agreements, as well as
intergovernmental agreements concerning the implementation of FATCA all contain
provisions concerning the obligation to protect covered information from disclosure.
Briefly, information that will be transmitted by the IRS to foreign tax administrations
(outbound transmissions) through the CTS is return information under section 6103 in
the hands of the IRS, so throughout the exchange process should be protected as
required by section 6103. Furthermore, that information becomes treaty-protected
information in the hands of the foreign country when the information is exchanged
pursuant to a tax convention or other international agreement on taxes.
In the case of information provided to the IRS by foreign tax administrations (inbound
transmissions) through the CTS, the moment when legal protection arises is less
certain. While there are two moments when legal protection could arise in an inbound
transmission (i.e., the moment information is uploaded to the CTS by the foreign tax
authority, and the moment when the United States downloads the information from the
CTS), we believe the most likely moment is when the United States downloads the
information from CTS.
There is no direct authority regarding the precise moment legal protection arises.
However, close reading of the various statutory and tax convention language, as well as
related court decisions seem to indicate that protection will not arise until the information
is actually held by the IRS.
As discussed in this advice, the CTS is different from the International Data Exchange
Service (IDES), which is a system funded, designed, and managed by the IRS. In a
prior memorandum, we concluded that information transmitted via IDES by a foreign
jurisdiction to the United States would most likely be treated as gaining section 6103
protection upon upload to IDES. The CTS is not a U.S.-designed system. The OECD,
and not the IRS, will negotiate the agreement with the CTS vendor; and the costs
associated with the development and operation of the CTS will be borne by all users
globally and not just by the IRS. Therefore, our view is that with regard to information
transmitted to the IRS through the CTS, section 6103 protection arises when the
information is downloaded by the IRS. It is our understanding that if the IRS adopts the
CTS, as a matter of convenience to the IRS, the IRS will continue to use IDES as a
regional router in order to facilitate exchanges of information via the CTS. Therefore,
with regard to inbound transmissions to the IRS, section 6103 protection arises when
the information is uploaded from the CTS to IDES.
Furthermore, we believe section 6105 and treaty protections are likely to follow the
conclusion under section 6103. In other words, with regard to inbound transmissions to
the IRS, the protection under section 6105 and tax conventions arise, not when the data

POSTU-103801-16

4

is uploaded to the CTS by the foreign tax administration, but only when the data is
uploaded to IDES from the CTS.
II.

COMMON TRANSMISSION SYSTEM (CTS)

The discussion in this memorandum of the proposed model for the CTS is based
on information contained in
the “Call for Tenders”, particularly the
section on functional and service requirements of the CTS.
A. Scope of the CTS
Currently, the scope of the CTS is the actual transmission of data between tax
administrations. It can be viewed as the “pathway” to facilitate government-togovernment exchanges of information. Therefore, the scope of the CTS does not
include data storage or file preparation prior to the sending of the information or any
processes following the receipt of the data (e.g., relating to encryption/decryption,
compression, storage, etc.).
B. Vendor Agreement and User Agreements
The proposal is that the OECD will negotiate and conclude an agreement with the
selected vendor4 to develop, maintain, and provide ongoing support for the CTS
(Vendor Agreement). The OECD will also conclude agreements with each of the
jurisdictions that will use the CTS (User Agreement). The negotiation process for the
Vendor Agreement and the User Agreements has begun. It is anticipated the Vendor
and User Agreements will be concluded by mid-2016. The OECD advised that there
will be some opportunity for jurisdictions to provide input during the negotiation process.

C. Key Technical Features
The
CTS will be built to ensure the security and
safeguarding of the data at all times. All data transmitted must be properly encrypted

4

For purposes of this memorandum, the term “vendor” includes the contactor, subcontractor(s), and any CTS
development partner(s) as described in the vendor proposal.

POSTU-103801-16

5

prior to transmission.5 Only data that has been properly encrypted will be accepted by
the CTS, since the CTS will be built to immediately delete or reject any unencrypted file
that is uploaded. With the exception of the “metadata” (e.g., the IP address where the
information is to be delivered), the CTS itself will not be able to read the data being
transmitted, nor will the vendor have any access to the data. Further, the transmission
pathway will also be encrypted, which would include encrypting the metadata.
Since the data package being transmitted will be fully encrypted, only the sending and
receiving jurisdictions will have the ability to access and encrypt/decrypt the information
contained in the data package. It is envisioned that the jurisdictions involved in the
exchange of information will provide each other with their respective unique digital
certificates (“keys”) necessary to encrypt/decrypt the information being exchanged.6
The CTS is envisioned to allow a recipient jurisdiction to choose whether the information
is to be sent directly from the CTS platform to its system as soon as the data is
uploaded by the sender (the “push model”), or whether the information would be
temporarily held in the CTS for the recipient jurisdiction to retrieve at a time of its
choosing (the “pull model”). The stated reason for this flexibility was to accommodate
jurisdictions with less capacity to be able to exercise control over when their server
space would be required to receive the information.

The
CTS will have the ability to verify the identity of
users and to ensure that access is limited to authorized users (i.e., “identity and access
management”). Further, a jurisdiction using the system will have the ability to define
specific recipients within its tax administration (e.g., certain roles and areas of
responsibility) to receive particular transmissions depending on the type of information
being exchanged, including any responses or other notifications being sent to the
specified user.
Regarding the supervision and reporting features of the CTS
, some of the features that relate to data security are as follows:


5

6

There will be an ongoing diagnosis and resolution of connectivity and
transmission issues, including issues in relation to data security;

POSTU-103801-16

6



The system will monitor access through audit logging and such logs
will be available to users;



The system will maintain information on the identification of users, and
the time, date, and activity of users; and



The system will automatically notify users of any successful,
unsuccessful, and retry transmissions and can provide users with
information about the number and size of files sent, the transmission
time, and the result of the transmission.

7
8

7

The FTA Informal Transmission Group is a group of representative jurisdictions (including the United States), large
and small, developed and less-developed, OECD and non-OECD, set up by the FTA specifically to explore
development of the CTS.
8
The Global Forum has been the multilateral framework within which work in the area of transparency and
exchange of information has been carried out by both OECD and non-OECD economies since 2000. The Global
Forum currently includes 126 member jurisdictions and the European Union, together with 15 observers.

POSTU-103801-16

III.

7

LEGAL FRAMEWORK - SECTIONS 6103 AND 6105, AND TAX TREATY
CONFIDENTIALITY

A. Section 6103
Section 6103(a) of the Internal Revenue Code (Code) provides the general rule that
returns and return information must be kept confidential and can only be disclosed as
authorized under the Code. The term “return” means any tax or information return,
declaration of estimated tax, or claim for refund required by, or provided for or permitted
under, the Code which is filed with the IRS by, or on behalf of, any person. I.R.C.
§6103(b)(1). Section 6103(b)(2) defines return information broadly to include the
taxpayer’s identity and any taxpayer-related information that is “received by, recorded
by, prepared by, furnished to, or collected by the Secretary with respect to a return or
with respect to the determination of the existence, or possible existence, of” tax liability.
Return information does not include data in a form that cannot be associated with, or
otherwise identify, directly or indirectly, a particular taxpayer. I.R.C. § 6103(b)(2). Under
section 6103(b)(8), the term “disclosure” means the making known to any person in any
manner a return or return information.
One exception to the general confidentiality rule of section 6103(a) is found in section
6103(k)(4), which provides that “return or return information may be disclosed to a
competent authority of a foreign government which has an income tax or gift and estate
tax convention or other convention or bilateral agreement relating to the exchange of tax
information with the United States but only to the extent provided in, and subject to the
terms and conditions of, such convention or bilateral agreement.”
Section 6103(p)(4) sets forth technical, administrative, and physical safeguard
provisions that prohibit certain statutorily-described recipients of returns and return
information from using or disclosing such information in an unauthorized manner and
requires recipients to store returns and return information in a secure area or place.
The section 6103(p)(4) safeguard provisions do not apply, however, with respect to
section 6103(k)(4) disclosures. Regarding section 6103(k)(4) disclosures, the exchange
of information agreements themselves contain strict confidentiality rules that limit
disclosure and use of the information exchanged.9 Further, section 6105 provides for
confidentiality of tax convention information as discussed later in this memorandum.
9

The U.S. Model Income Tax Convention (U.S. Model) provides, in Article 26, that information received by a
Contracting State “shall be treated as secret … and shall be disclosed only to persons or authorities (including
courts and administrative bodies) involved in the assessment, collection, or administration of, the enforcement or
prosecution in respect of, or the determination of appeals in relation to [covered taxes] …. Such persons or
authorities shall use the information only for such purposes.” The tax treaties and tax information exchange

POSTU-103801-16
i.

8

Case Law Interpreting Section 6103

Case law has addressed what information is protected by section 6103, but does not
directly address when information begins to be protected by section 6103. For instance,
in Landmark Legal Foundation v. IRS, 267 F.3d 1132 (11th Cir. 1996), the Eleventh
Circuit addressed the appropriate scope of an IRS claim that information constituted
“return information.” In that case, the appellant sought to overturn the district court’s
holding that identities of third parties who requested audits or investigations of certain
tax-exempt entities and the content of those requests constituted return information
under section 6103(b)(2)(A). The Eleventh Circuit rejected the appellant’s argument
that the identities and requests were not “data” or “received by . . . [the IRS] with respect
to a return or with respect to” any issue. Id. at 1136. The Eleventh Circuit concluded
that the “deliberately sweeping” language of section 6103 reached any data "received
by, recorded by, prepared by, furnished to, or collected by" the IRS and whether or how
the IRS used that data once it arrived was irrelevant to its status as return information.
Id. Similarly, in Hull v. IRS, 656 F.3d 1174, 1187 (10th Cir. 2011), citing Landmark
Legal Foundation, the Tenth Circuit found that whether the IRS actually “used” the
information at issue was immaterial; what mattered was that the information was
received by the IRS with regard to the possible existence of a tax liability. However,
neither opinion addresses exactly when the data became “return information.”
There is broad consensus that to be protected by section 6103, information must be
possessed in some manner by the IRS. For instance, the Eleventh Circuit has clarified
that “the statutory definition of ‘return information’ confines it to information that has
passed through the IRS.” Ryan v. U.S., 74 F.3d. 1161, 1163 (11th Cir. 1996). In that
case, an IRS special agent assisted the U.S. Attorney’s Office in collecting certain
information related to a criminal investigation. Because the U.S. Attorney’s office itself
had sought and received that information, not the IRS, the information did not belong to
the IRS and therefore was not return information protected by section 6103. See also
Stokwitz v. U.S., 831 F.2d 893 (9th Cir. 1987), cert. denied, 485 U.S. 1033 (1988). In
Stokwitz, a case cited approvingly by Ryan, Naval investigators searched a personal
office, discovered personal copies of income tax returns filed with the IRS, and
subsequently disclosed information from those returns. The Ninth Circuit held that
because the copies of the income tax returns were not obtained as a result of those
materials being filed with the IRS, they were not protected by section 6103. Section
6103 “is concerned solely with the flow of tax data to, from, or through the IRS.” Id. at
896. Similar distinctions are also followed by the Fifth Circuit. See Baskin v. U.S., 135
F.3d 338, 342 (5th Cir. 1998) (“[T]o be ‘return information’ any information must first be
‘received by, recorded by, prepared by, furnished to, or collected by’ the IRS. The plain

agreements (TIEAs), as well as the IGAs, to which the United States is a party contain similar language with regard
to confidentiality of the information exchanged.

POSTU-103801-16

9

language of the statute reveals that ‘return information’ must be information which has
somehow passed through, is directly from, or generated by the IRS.”).
ii.

Unlawful Disclosures of Section 6103 Data

Section 7431(a)(1) provides for civil damages due to willful or negligent inspections or
disclosures by U.S. government employees of any return or return information in
violation of section 6103. Section 7431(a)(2) provides similar sanctions for willful or
negligent inspections of return information by non-government persons. Section
7431(b)(1) provides an exception for inspections or disclosures that result from a good
faith, but erroneous interpretation of section 6103. Section 7431 has a criminal
counterpart in section 7213, which provides for criminal sanctions based on the willful
inspection or disclosure by U.S. government and non-government persons of any return
or return information in violation of section 6103.
B. Section 6105 and Tax Treaty Confidentiality
In addition to the protections under section 6103, information received from a foreign
government pursuant to a tax convention is also subject to the confidentiality rules of
section 6105. Section 6105(a) contains the general rule that tax convention information
must not be disclosed unless it falls under one of the exceptions listed in section
6105(b). The terms “tax convention information” and “tax convention” are defined in
sections 6105(c)(1) and (c)(2), respectively. In general, tax convention information
subject to the protection of section 6105(a), includes information exchanged pursuant to
a tax treaty or other bilateral agreement (including multilateral conventions) providing for
the exchange of information which is treated as confidential or secret under the relevant
convention or agreement. Therefore, information that is exchanged (transmitted
through CTS) with a foreign tax administration under a tax treaty, TIEA, or an IGA will
be subject to the protections of section 6105.
The legislative history under section 6105 does not describe when information becomes
tax convention information. There is very sparse case law under section 6105 and the
treaties, and it does not address the timing of when protection arises.
As previously discussed, each of the tax treaties, TIEAs, as well as the IGAs to which
the United States is a party, include confidentiality provisions that require all information
exchanged to be kept confidential in accordance with the provisions of such treaty,
TIEA, or agreement, as well as provisions generally limiting the use of the information
only for purposes of tax administration. The explanation of Article 26 (addressing
exchange of tax information between countries) of the U.S. Model (and corresponding
model under the OECD) does not shed light on the exact moment when the duty to
protect treaty exchanged information arises. Where terms are otherwise undefined
under a treaty, or by mutual agreement by the competent authorities pursuant to a

POSTU-103801-16

10

treaty, they have the meaning that is assigned to that term under the law of the country
for the purposes of the taxes to which the treaty applies.10

11

Unlike IDES,
however, the CTS is not a U.S.- designed system; and as discussed above, the OECD,
and not the IRS, will negotiate the agreement with the vendor. Further, the costs
associated with the development and operation of the CTS will be borne by all users
globally and not just by the IRS.

IV.

APPLICATION OF LEGAL PRINCIPLES TO CURRENT FACTS

To analyze when section 6103, section 6105, and treaty, TIEA, or IGA protection
applies, it is helpful to separately consider the outbound and inbound transmission of
data. Outbound transmission is the transmission of data held by the IRS through the
transmission system to a foreign tax administration. Inbound transmission is the
submission of data to the IRS by a foreign tax administration.
A. Application of Section 6103 to Outbound Transmissions
In the case of outbound transmissions, the IRS already possesses the data to be
transmitted; therefore, that data already constitutes return or return information within
the meaning of sections 6103(b)(1) and (b)(2). Consequently, the IRS is responsible for
taking appropriate steps to protect the data when it is uploaded for transmission to the
CTS. The IRS must also have statutory authority under section 6103 in order to
transmit the data to its ultimate recipient.
i.
10

Uploading Section 6103 Data to the CTS

See, for example, Article 3 section 2 of the U.S. Model.
The “IDES memo,” dated June 9, 2015, was prepared by Counsel in response to the Commissioner’s request for
written advice regarding when the legal responsibilities to protect tax return information arise in the context of
transmission of data through IDES. (GLAM (AM2015-005 Release Date 7.17.15)).
11

POSTU-103801-16

11

At the outset, we must determine whether the IRS is authorized to disclose section 6103
data to the CTS itself. Because we conclude that the transmission of the data to the
CTS is not itself a “disclosure” for purposes of section 6103, as explained below, the
upload of data, even though protected by section 6103, does not need the normal
permission under a specific exception under section 6103. Our conclusion rests on the
presumption and understanding that the CTS will operate with the requirement that all
information transmitted must be encrypted using agreed upon state-of-the art encryption
methods, and that the IRS will ensure that such encryption methods are in place and
required of all users prior to uploading any data to the CTS.
As stated above,
all data transmitted through the
CTS must be properly encrypted prior to transmission, and only data that has been
properly encrypted may be transmitted. With the exception of “metadata,” the CTS itself
will not be able to read the data being transmitted, nor will the vendor have any access
to the data. Further, it is anticipated that the transmission pathway would also be
encrypted, which would include encrypting the metadata. Based on the information
provided by the OECD regarding how the data, metadata, and the transmission
pathway will be encrypted, and the limitations on the vendor’s access to the data, we
conclude that an upload of encrypted data to the CTS by the IRS in an outbound
transmission will not be considered a disclosure for section 6103 purposes to the CTS
itself or to the vendor.
Under section 6103(b)(8), the term “disclosure” means the making known to any person
in any manner a return or return information. Because of the encryption methods
employed by the CTS, and the firm restrictions on the vendor’s access to the data
flowing through the system, we conclude there would be no “making known” of the
uploaded data to the CTS or the vendor. Rather, the CTS may be viewed as a mere
conduit for the transmission of the section 6103 data to the recipient foreign tax
administration. Consequently, the upload of encrypted data by the IRS to the CTS is
not a disclosure to the CTS or the vendor for purposes of section 6103.
ii.

Disclosure to Foreign Tax Authority

Even though there is no disclosure for purposes of section 6103 to the CTS or the
vendor, the IRS is still making a disclosure of the data to its ultimate recipient and
therefore must have the requisite statutory authority to do so. We conclude that under
section 6103(k)(4), the IRS may disclose section 6103 data in an outbound transmission
to a foreign tax administration, provided the disclosure complies with the requirements
of that section. Section 6103(k)(4) allows disclosures of return information to a
competent authority of a foreign government which has an income tax or gift and estate
tax convention, or other convention or bilateral agreement relating to the exchange of
tax information, with the United States, but only to the extent provided in, and subject to
the terms and conditions of, such convention or bilateral agreement. Provided the IRS

POSTU-103801-16

12

only transmits information to tax convention, TIEA, or IGA partners and the outbound
transmission of section 6103 data is in accordance with the terms and conditions of the
applicable convention, TIEA, or IGA, the disclosure of return information via an
outbound transmission is permissible under section 6103.
We also note that under the terms of the applicable treaty, TIEA, or IGA governing the
exchange of information, the foreign tax administration is, or will be, obligated to protect
the data once it has possession of it. Although not mandated by section 6103,12 the
exchange of information agreements themselves contain strict confidentiality rules that
limit disclosure and use of the information exchanged (see footnote 9).
In summary, as discussed above, based on the requirement that the data, metadata,
and the transmission pathway itself be encrypted, and the restrictions on access to the
data as it flows through the CTS, we conclude that the uploading of the encrypted data
to the CTS for an outbound transmission by the IRS is not a making known of section
6103 data, and therefore is not a disclosure of return information for section 6103
purposes with respect to the CTS or to the vendor. Rather, the CTS should be viewed
as a mere conduit for the outbound transmission of that information. Section 6103(k)(4)
permits the IRS to disclose the section 6103 data in an outbound transmission through
the CTS to the recipient foreign tax administration, provided such disclosure is in
accordance with the applicable agreement governing the exchange of information.
B. Application of Section 6103 to Inbound Transmissions
Unlike outbound transmissions through CTS, in which the data is protected by section
6103 from the outset, in an inbound transmission the precise moment when section
6103 applies is less clear. However, consistent with the discussion above that returns
or return information are not protected under section 6103 until such returns or return
information have been possessed in some manner by the IRS, and for the reasons
described below, we conclude that section 6103 applies in an inbound transmission to
the IRS upon upload of the data from CTS to IDES.
It is our understanding that if the IRS adopts the CTS, IDES may continue to be
maintained to allow for exchange of information with third parties; and further, as a
matter of convenience, the IRS may continue to use IDES as a regional router13 in order
to facilitate exchanges of information with foreign tax administrations via the CTS. In an
outbound transmission, the IRS will first upload data onto IDES where it is then
uploaded onto CTS from IDES, and ultimately transmitted to the recipient foreign tax
administration. In an inbound transmission, the foreign tax administration will first
12

The section 6103(p)(4) safeguard provisions do not apply with respect to section 6103(k)(4) disclosures.
A “regional router” is a managed file transfer system that serves as an intermediary between the sending and
receiving jurisdictions. For example, if a regional router is used by Country A in connection with the CTS, the data
file being transmitted by Country A will pass to the regional router before it is uploaded to the CTS; and likewise,
information being transmitted to Country A will be uploaded by the CTS to the regional router.
13

POSTU-103801-16

13

upload its data onto CTS, where it is then uploaded onto IDES from the CTS, before
being downloaded onto the IRS’s internal computers. To facilitate these exchanges, the
IRS plans to use a computer-to-computer14 model, similarly to how it operates IDES,
whereby the IRS’s internal computers communicate directly with the IDES system, and
any data that is uploaded onto IDES (via the CTS) by a foreign sender will be
instantaneously downloaded onto the IRS’ internal computers.15
In the IDES memo, we concluded that section 6103 applies once data is uploaded onto
IDES during an inbound transmission to the IRS. In the IDES memo, it was decided
that section 6103 protection, with respect to inbound transmissions, arises when the
data is uploaded onto IDES by a foreign tax administration.

We reach a similar conclusion here. When the data is uploaded onto IDES from the
CTS during an inbound transmission to the IRS, it becomes protected by section
6103.16 Unlike IDES, CTS will not be designed, solely funded, and controlled by the
IRS. CTS will act as a mere transmission pathway for exchanges of information
between the foreign tax administration and the IRS. The agreement or contract to
operate the CTS will be between the OECD and the vendor; in turn, the OECD will
conclude agreements with each tax authority that plans to send or receive data through
the CTS. The OECD will charge and collect fees from each tax authority based on
usage of the CTS.

17

14

A “computer-to-computer” transmission is one that is entirely automated. The data is sent by an application
through the Secure File Transfer Protocol (“SFTP”) communication channel and received and downloaded by the
recipient in the same fashion. In other words, there is no human involvement at any step of the process.
15

16

Even though we conclude that section 6103 protection does not apply to data in an inbound transmission until
the data is uploaded to IDES from the CTS, it is presumed that the sending country in an inbound transmission will
take the appropriate steps to ensure that the data being uploaded to CTS adheres to the requisite encryption
methodologies. Note that a key technical feature of CTS is that it will immediately delete or reject any
unencrypted file that a user attempts to upload. Therefore, if a sending country attempts to send data to the IRS
that is not properly encrypted, it will not be able to so. Furthermore, the IRS has an interest in ensuring that the
CTS meets the requisite encryption methodologies in order for the IRS to be able to send 6103 data in an outbound
transmission. In this way, the IRS also ensures that inbound transmissions are likewise secured.
17

POSTU-103801-16

14

C. Section 6105 and Tax Convention Considerations
Information exchanged between governments using the CTS would be covered by
confidentiality protections contained in the exchange of information articles of the
applicable tax convention, TIEA, or IGA,18 and by consequence, under section 6105.
Under the statutory language of section 6105(c)(1)(E), information becomes tax
convention information when it is “exchanged pursuant to a tax convention which is
treated as confidential or secret under the tax convention,” and arguably, the use of the
past tense “exchanged” suggests that section 6105 protection will not arise for this class
of tax convention information until the exchange is completed. Therefore, it is also
arguable that information uploaded by the foreign tax administration to the CTS is not
fully exchanged until it is actually uploaded to IDES from the CTS (or, if the IDES is not
used as a regional router, when the information is downloaded by the IRS directly from
the CTS). Article 26, section 2, of the U.S. Model contains a similar past tense usage:
“Any information received under this Article … ” (emphasis added). Consequently,
similar inferences might be drawn from the language of the U.S. Model.
As discussed in the IDES memo, the current terms of the CAA allocate to the United
States the risk and obligation to protect information once it is successfully uploaded to
IDES by the IGA partner tax administration. Unlike IDES, however, the CTS is not a
U.S.-designed system; as discussed above, the OECD, and not the IRS, will negotiate
the agreement with the vendor; and the costs associated with the development and
operation of the CTS will be borne by all users globally and not just by the IRS.
Consistent with the analysis that section 6103 protection arises in an inbound
transmission when the data is uploaded to IDES from the CTS (or, if IDES is not used
as a regional router, when the IRS downloads the data directly from the CTS), it is our
view that section 6105 and confidentiality provisions in our tax information exchange
agreements can be interpreted to apply at the same time that section 6103 protections
arise. In other words, the protection under section 6105 and tax conventions arise in an
inbound transmission, not when the data is uploaded to the CTS by the foreign tax
administration, but when the data is uploaded to IDES from the CTS (or, if IDES is not
used as a regional router, when the IRS downloads the data directly from the CTS).

18

See, for example, Article 3 par. 7 of the November 30, 2014 Model 1A IGA for countries with a preexisting double
tax convention or tax information exchange agreement. Where the only tax agreement between the countries is
the IGA itself, similar provision is made. See Article 3, par. 7 of the November 30, 2014 Model 1B IGA for countries
without a preexisting double tax convention or tax information exchange agreement.

POSTU-103801-16

15

19

20

19

20

POSTU-103801-16

cc: Drita Tonuzi
Associate Chief Counsel
(Procedure and Administration)
Richard L. Hatfield
Attorney
Office of Associate Chief Counsel
(General Legal Services)

16

